EXHIBIT 10.2


SUBORDINATION AGREEMENT




This Subordination Agreement (this “Agreement”) is made as of December __, 2010
by and among each of the undersigned creditors (individually, a “Creditor” and,
collectively, the “Creditors”), Accelerize New Media, Inc. (the “Borrower”), and
Agility Capital II, LLC (“Lender”).
 
Recitals


A.           Borrower has requested and/or obtained certain loans or other
credit accommodations from Lender which are or may be from time to time secured
by assets and property of Borrower.
 
B.           Each Creditor has extended loans or other credit accommodations to
Borrower, and/or may extend loans or other credit accommodations to Borrower
from time to time.
 
C.           In order to induce Lender to lend and/or continue to extend credit
to Borrower, each Creditor is willing to subordinate:  (i) all of Borrower’s
indebtedness and obligations (the “Subordinated Debt”) to such Creditor, whether
presently existing or arising in the future, as amended, restated or
supplemented from time to time; and (ii) all of such Creditor’s security
interests, if any, in Borrower’s property, to all of Lender’s security interests
in the Borrower’s property.
 
NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:
 
1.           Each Creditor subordinates to Lender any security interest or lien
that such Creditor may have in any property of Borrower.  Notwithstanding the
respective dates of attachment or perfection of the security interest of a
Creditor and the security interest of Lender, the security interest of Lender in
the Collateral, as defined in that certain Loan Agreement between Borrower and
Lender dated  December ___, 2010, as amended, restated or supplemented from time
to time (collectively, the “Loan Agreement”), shall at all times be prior to the
security interest of such Creditor.
 
2.           All Subordinated Debt is subordinated in right of payment to all
obligations of Borrower to Lender now existing or hereafter arising, together
with all costs of collecting such obligations (including attorneys’ fees),
including, without limitation, all interest accruing after the commencement by
or against Borrower of any bankruptcy, reorganization or similar proceeding, and
all obligations under the Loan Agreement (the “Senior Debt”).
 
3.           Each Creditor will not demand or receive from Borrower (and
Borrower will not pay to such Creditor) all or any part of the Subordinated
Debt, by way of payment, prepayment, setoff, lawsuit or otherwise, nor will such
Creditor exercise any remedy with respect to the Collateral, nor will such
Creditor commence, or cause to commence, prosecute or participate in any
administrative, legal or equitable action against Borrower, for so long as any
portion of the Senior Debt remains outstanding, provided a Creditor may convert
any part of Subordinated Debt into equity securities of Borrower in accordance
with the terms of any notes evidencing such Subordinated Debt, provided that
Borrwer may pay regularly scheduled interest to each Creditor, and each Creditor
may receive that interest, for so long as an Event of Default does not exist
under the Loan Agreement or would not exist after giving effect to that payment.
 
3. a. In addition to the foregoing, each Creditor agrees that so long as any
amounts are due to the Lender under the Loan Agreement, the maturity of the
Subordinated Debt held by such Creditor shall be, and hereby is, extended until
March 31, 2012 or, if sooner the date which is ten days after the date that the
Loan Agreement terminates.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Each Creditor shall promptly deliver to Lender in the form received
(except for endorsement or assignment by such Creditor where required by Lender)
for application to the Senior Debt any payment, distribution, security or
proceeds received by such Creditor with respect to the Subordinated Debt other
than in accordance with this Agreement.
 
5.           In the event of Borrower’s insolvency, reorganization or any case
or proceeding under any bankruptcy or insolvency law or laws relating to the
relief of debtors, these provisions shall remain in full force and effect, and
Lender’s claims against Borrower and the estate of Borrower shall be paid in
full before any payment is made to any Creditor.
 
6.           For so long as any of the Senior Debt and Subordinated Debt remains
unpaid, each Creditor irrevocably appoints Lender as such Creditor’s
attorney-in-fact, and grants to Lender a power of attorney with full power of
substitution, in the name of such Creditor or in the name of Lender, for the use
and benefit of Lender, to perform at Lender’s option the following acts in any
bankruptcy, insolvency or similar proceeding involving Borrower: (i) to file the
appropriate claim or claims in respect of the Subordinated Debt on behalf of
Creditor if Creditor does not do so prior to 30 days before the expiration of
the time to file claims in such proceeding and if Lender elects, in its sole
discretion, to file such claim or claims; and (ii) to accept or reject any plan
of reorganization or arrangement on behalf of Creditor and to otherwise vote
Creditor’s claims in respect of any Subordinated Debt in any manner that Lender
deems appropriate for the enforcement of its rights hereunder.
 
7.           No amendment of the documents evidencing or relating to the
Subordinated Debt shall directly or indirectly modify the provisions of this
Agreement in any manner which might terminate or impair the subordination of the
Subordinated Debt or the subordination of the security interest or lien that
such Creditor may have in any property of Borrower.  By way of example, such
instruments shall not be amended to (i) increase the rate of interest with
respect to the Subordinated Debt, or (ii) accelerate the payment of the
principal or interest or any other portion of the Subordinated Debt.
 
8.           This Agreement shall remain effective for so long as the Lender has
any obligation to make credit extensions to Borrower or Borrower owes any
amounts to Lender under the Loan Agreement or otherwise.  If, at any time after
payment in full of the Senior Debt any payments of the Senior Debt must be
disgorged by Lender for any reason (including, without limitation, the
bankruptcy of Borrower), this Agreement and the relative rights and priorities
set forth herein shall be reinstated as to all such disgorged payments as though
such payments had not been made and each Creditor shall immediately pay over to
Lender all payments received with respect to the Subordinated Debt to the extent
that such payments would have been prohibited hereunder.  At any time and from
time to time, without notice to Creditors, Lender may take such actions with
respect to the Senior Debt as Lender, in its sole discretion, may deem
appropriate, including, without limitation, terminating advances to Borrower,
increasing the principal amount, extending the time of payment (Subject to
Section 3a.), increasing applicable interest rates, renewing, compromising or
otherwise amending the terms of any documents affecting the Senior Debt and any
collateral securing the Senior Debt, and enforcing or failing to enforce any
rights against Borrower or any other person.  No such action or inaction shall
impair or otherwise affect Lender’s rights hereunder.
 
9.           This Agreement shall bind any successors or assignees of a Creditor
and shall benefit any successors or assigns of Lender.  This Agreement is solely
for the benefit of each Creditor and Lender and not for the benefit of Borrower
or any other party.  Each Creditor further agrees that if Borrower is in the
process of refinancing a portion of the Senior Debt with a new lender, and if
Lender makes a request of such Creditor, Creditor shall agree to enter into a
new subordination agreement with the new lender on substantially the terms and
conditions of this Agreement.
 
10.         This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original and all of which together shall constitute one
instrument.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
11.         This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of California, without regard to principles
of conflicts of law.  Jurisdiction shall lie in the State of California.  THE
UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE,
BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES.  TO THE EXTENT PERMITTED
BY LAW, EACH PARTY WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR
AGREEMENT BETWEEN THE UNDERSIGNED PARTIES.  If the jury waiver set forth in this
Section is not enforceable, then any dispute, controversy or claim arising out
of or relating to this Agreement or any of the transactions contemplated herein
shall be resolved by judicial reference pursuant to Code of Civil Procedure
Section 638 et seq before a mutually acceptable referee or, if none is selected,
then a referee chosen by the Presiding Judge of the California Superior Court
for Santa Barbara County, provided this provision shall not restrict any party
from seeking to enforce any prejudgment remedies.
 
12.         This Agreement represents the entire agreement with respect to the
subject matter hereof, and supersedes all prior negotiations, agreements and
commitments.  No Creditor is relying on any representations by Lender or
Borrower in entering into this Agreement.  This Agreement may be amended only by
written instrument signed by each Creditor and Lender.
 
13.         In the event of any legal action to enforce the rights of a party
under this Agreement, the party prevailing in such action shall be entitled, in
addition to such other relief as may be granted, all reasonable costs and
expenses, including reasonable attorneys’ fees, incurred in such action.
 
[SIGNATURE PAGES FOLLOW.]

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 

 
“Lender”
 
AGILITY CAPITAL II, LLC
           
By:
/s/ Jeff Carmody                     Title: Partner                    
“Borrower”
 
ACCELERIZE NEW MEDIA, INC.
            By: /s/ Brian Ross             Title: CEO  

 
 
 
 
 
 
[Creditor Signature Pages Follow]

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 

 
“Creditor”
                   
By:
              Name:               Title:    

 
 
 